Title: From James Madison to Thomas Jefferson, 25 September 1808
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Montpellier Sepr. 25. 1808

Yours by Mr. Chisolm was duly handed to me.  I shall look for you & Mr. Barlow on wednesday, & for the pleasure of your company at dinner.
Among the papers herewith inclosed is a letter from Mr Hackley of late date, and a Spanish documt. confirming the victory over Dupont.  The letter from Graham mentions the disaster at the Capitol, of which it is probable you will have had a more particular account from another source.  Yrs. with respectful attacht.

James Madison

